Citation Nr: 1231475	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  09-37 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for allergies, claimed as an allergic reaction.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Air Force from August 1989 to November 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in which, in pertinent part, the RO denied service connection for allergies (claimed as severe allergic reaction).  


FINDING OF FACT

The Veteran's two allergic reactions to fire ant venom that were treated in service were acute and resolved without any current disability.


CONCLUSION OF LAW

Service connection for an allergic sensitivity to fire ant venom is not warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.380 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 73 Fed. Reg. 23,353 (Apr. 30, 2008) (eliminating the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim for claims pending before VA on or after May 30, 2008).  

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  Mayfield, 444 F.3d at 1334; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a pre-adjudication letter dated in October 2007, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the October 2007 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records (STRs), including the report from his separation examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed the claims file, including the Veteran's statements and treatment records, and concludes that no available outstanding evidence relevant to the period of time on appeal has been identified.  

The RO attempted to obtain medical records from his United States Army Reserve unit, but was unsuccessful.  The RO made a formal finding that such records were unavailable.  The RO provided this information to the Veteran, and he informed VA that the STRs from his reserve unit were not relevant to his claim.  In this regard, the Veteran indicated in a separate submission that the medical records he submitted to VA in response to the original request for his medical records were complete and accurate.

Further, the Veteran's in-service dental records are unavailable, per a notation in the Veteran's STRs.  There is no indication that any dental records could be relevant to the Veteran's claim for service connection for an allergic reaction to fire ant venom.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that it contains no evidence relevant to the issues on appeal.

The duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  A medical examination and/or medical opinion is necessary when there is: (1) competent evidence that the Veteran has a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that he suffered an event, injury, or disease in service or manifested certain diseases during an applicable presumption period; (3) an indication that the current disability or symptoms may be associated with service or with another service-connected disability; and (4) insufficient competent medical evidence of record to make a decision on the claim.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

VA did not provide an examination in this case.  As discussed below, there is no competent evidence of a current disability, or persistent or recurrent symptoms of a disability.  As such, no examination is necessary to decide the Veteran's claim.  Id.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board's duty is to assess the competency and credibility of all material evidence to determine its probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d at 1376-77.

The Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that service connection is warranted for a severe allergic reaction to fire ant bites.  

The evidence of record shows that in July 1995, the Veteran was treated on two occasions for fire ant bites.  In the first instance, on July 3, 1995, an emergency room report indicates that the Veteran was bitten by fire ants and broke into severe hives.  He took a Benadryl, and subsequently required intravenous steroids.  He denied shortness of breath and his lungs were clear, but had a reaction that included welts all over his body.  He was instructed to take Benadryl.

He was seen a second time on July 20, 1995.  At that time it was noted that he had a severe reaction to fire ant bites and "probably need[ed] desensitization."  He did not have hives at the time of the examination.  He was assessed as being allergic to fire ant bites and again instructed to take Benadryl.  

In December 1995, he was scheduled for an appointment at the Allergy Clinic at Keesler Air Force Base (AFB) Medical Center in order to be provided with venom testing.  The Veteran acknowledged in a post-service statement that he did not attend the Allergy Clinic due to scheduling conflicts.

His July 2000 separation examination and accompanying medical history report did not address any residuals or recurring symptoms related to his 1995 treatment for an allergic reaction to ant bites.  

On various post-active duty service medical questionnaires for his Reserve unit, the Veteran indicated that he had a severe allergy to fire ant bites.

In his February 2009 notice of disagreement, the Veteran asserted that the lack of further treatment after his initial allergic reaction was due to (1) a lack of availability to properly treat his condition at Patrick AFB where he was stationed, (2) mission requirements that prevented him from being medically evacuated to Keesler AFB for desensitization treatments, and (3) his subsequent relocation to northern Virginia, where there is not a current "fire ant infestation problem."  He stated that the only way for him to show that he has residual or chronic effects from his allergic reaction would be to expose himself to fire ant bites.  

He also reported that he had been given a prescription for an epinephrine needle pen in case of future fire ant bites.  He indicated that the bites in service caused swelling and redness of his joints, swelling of skin between his joints, and swelling and numbness of the skin on his face and head.  His in-service reaction was severe enough that, while waiting for emergency treatment, a Colonel put him in front of everyone else who was waiting for treatment.  The reason he did not attend the desensitization treatments in service was because it required numerous rounds of treatment, rounds which could each take up to two weeks or more, and that his unit mission prevented him from participating in such an open-ended treatment.

On his VA Form 9, Substantive Appeal, the Veteran reiterated the severity of his reaction, and that fact that, were he presently bitten, he would have to use an epinephrine pen, and would require intravenous Benadryl and emergency room treatment, because of the life-threatening nature of his reaction.  He asserted that his allergic reactions demonstrate "much more severe and permanent conditions than seasonal or acute allergies."  

VA regulations specifically address chronic allergies and acute allergic reactions.  38 C.F.R. § 3.380 (2011).  Section 3.380 provides that diseases of allergic etiology may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  Id.

The Board has considered the Veteran's claim on the whole evidentiary showing.  

There is no evidence that the Veteran's allergy to fire ant venom is a constitutional or developmental abnormality.  Id.  As such, the question is whether there is current or residual disability from the allergic reactions demonstrated in service.  

The undisputed evidence demonstrates two acute allergic manifestations of reactions to fire ant venom while in military service.  These reactions subsided with treatment.  As the Veteran has acknowledged, he has had no subsequent manifestations, in that he has not been bitten by fire ants since that time.  He stated that he lives in an area where fire ants are not a problem, although he does have a concern that fire ants will migrate to where he lives; nevertheless, such a fear does not equate to a current disability.  See Allen v. Brown, 7 Vet. App. 439, 448-9 (1995) (en banc) (defining "disability" as an impairment in earning capacity).  

As provided by 38 C.F.R. § 3.380, if the acute allergic manifestation subsides when there is an absence of the allergen (here, fire ant venom), and there is no evidence of residuals of the allergic reactions, the reactions should be regarded as acute diseases.  As such, the Board finds that the Veteran's allergic reactions to fire ant venom in July 1995 were acute diseases, and do not constitute a current disability for service connection purposes.  

The Board acknowledges the Veteran's assertion his condition is "much more severe and permanent . . . than severe or acute allergies."  The Veteran has not; however, reported any specific symptoms or manifestations of allergies, since the allergic reactions in service.

As there is no evidence of a current disability, service connection for residuals of an allergic reaction is not warranted.  38 C.F.R. § 3.303.  


ORDER

Service connection for allergies, claimed as an allergic reaction is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


